Citation Nr: 0011184	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98- 03 733A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals (Board) decision, dated September 21, 
1967, which denied entitlement to an increased rating for 
clubbing of the toes and fingers.

2.  Whether there was clear and unmistakable error in an 
Board of Veteran's Appeals decision, dated October 22, 1969, 
which denied entitlement to a compensable rating for a 
condition of the fingers and toes, variously classified.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.  

This case comes before the Board on motion by the moving 
party alleging CUE in Board decisions dated September 21, 
1967 and October 22, 1969.  


FINDINGS OF FACT

1.  In a September 1967 decision, the Board denied the 
veteran's claim for entitlement to an increased rating for 
clubbing of the toes and fingers.

2.  The Board's September 1967 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  In an October 1969 decision, the Board denied the 
veteran's claim for entitlement to a compensable rating for a 
condition of the fingers and toes, variously classified. 

4.  The Board's October 1969 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSIONS OF LAW

1.  The Board's September 1967 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-
20.1411 (1999).  

2.  The Board's October 1969 decision did not contain CUE.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1967, the Board granted service connection for 
clubbing of the fingers and toes.  The same was implemented 
by the RO in a May 1967 rating decision, and a noncompensable 
evaluation was assigned.  The Board denied the veteran's 
claims for an increased rating in decisions dated in 
September 1967 and October 1969, respectively.  The veteran, 
who is the moving parting in the Motion, alleges clear and 
unmistakable error in the Board's September 1967 and October 
1969 decisions.

On March 4, 1966, the veteran underwent a VA examination.  He 
had no complaints, except for clubbing of the fingers and 
toes.  In a corresponding special chest examination, dated 
March 10, 1966, and retyped on March 21, 1966, physical 
examination revealed that the veteran was well developed and 
he appeared to be in excellent health.  There was no cyanosis 
of the nail beds, but there was a mild clubbing of the 
fingers of the hand.  According to the examiner, that was 
inconsistent, being present in some fingers and questionably 
present at others.  It was noted that the chest appeared 
normal, and that the chest films appeared negative.  The 
diagnoses were 1.  Pneumonia, not found, no evidence of any 
residuals of pneumonia, and 2.  Clubbing of the fingers, 
mild, inconsistent, cause undetermined.  The examiner stated 
that:

If a definite determination of the cause of diagnosis 
number 2 is needed for rating purposes recommend that 
this veteran be hospitalized for observation and 
examination.

The veteran was hospitalized at VA from August 8, 1966 to 
August 17, 1966 for observation and examination.  By history, 
it was noted that the veteran experienced clubbing of the 
fingers and toes, to a mild degree.  The veteran reported no 
pain in his fingers, and that there was no joint pain, and no 
tibial pain.  The nail beds had always been pink.

In pertinent part, upon physical examination, the veteran's 
hands and feet revealed Grade IV clubbing of his fingers with 
increased curvature of the nails with loss of angles between 
the nails and the nail bed and increase in the size in the 
soft tissue of the terminal phalanx.  There was no cyanosis, 
no tenderness, and no joint crepitation.  In his feet there 
was Grade II clubbing with only curvature of nails and 
increase in dimension of the terminal phalanges.  There was 
no lower tibial tenderness and cyanosis.  It was noted that a 
chest x-ray was normal; and that an x-ray of the hands showed 
soft tissue swelling of the distal phalanges of both hands 
but no osteo-arthropathy, and the feet showed old fracture of 
the second metatarsal, no active disease and no pulmonary 
osteo-arthropathy.  The tibia showed no osteo-arthropathy.

In September 1967, the Board denied an increased rating for 
clubbing of the toes and fingers.  This decision was 
predicated on a determination that the current 
(noncompensable) evaluation for the clubbing of fingers and 
toes was in keeping with the degrees of disability shown and 
the applicable schedular provisions for rating disability, 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5099.  This 
determination was based, in part, on facts found at VA 
examination in March 1966 and VA hospitalization in August 
1966.  While the veteran reported that the clubbing of his 
fingers and toes was associated with pain and swelling, 
recent hospitalization (August 1966) showed no pain, 
crepitation or tenderness; and functional impairment was not 
demonstrated.  It was also determined that the "swelling" 
noted on examination represented an enlargement, essentially 
static in nature, and not an inflammatory process such as to 
establish limitation of motion.  No x-ray evidence of bone 
involvement had been found.  Further, the Board found that in 
rating clubbing of the fingers and toes by analogy to other 
cited disabilities with similar disabling manifestations, the 
rating criteria required limitation of motion and ankylosis, 
pertaining to affected joints, but the extent of such 
impairment had to be demonstrated to a compensable degree, 
and was not in the veteran's case.  See 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1967).  Thus, in the absence of 
evidence showing a currently compensable degree of 
impairment, the noncompensable disability evaluation was 
confirmed and continued.  38 U.S.C. § 355; 38 C.F.R. Part 4, 
Diagnostic Code 5099 (1967).  

On November 14, 1968, the veteran was evaluated at VA.  
Although the VA rating decisions did not indicate the same, 
the veteran reportedly told the examiner he was there for 
problems secondary to a "service-connected" 
osteoarthropathy disability.  At that time, the veteran was 
service-connected for clubbing of the fingers and toes.  The 
veteran complained of having swelling in his fingers.  The 
examiner noted that x-rays from May 1966 showed no 
osteoarthropathy.  Examination of the fingers showed only 
soft tissue swelling.

On November 22, 1968, he was seen at VA again, and the 
examiner noted that there was no osteoarthropathy of the 
fingers, and that it was not found on x-ray of the hands.  It 
was again noted that there was swelling of the distant 
phalanges due to soft tissue; and that there was swelling and 
a chronic inflammatory traumatic condition secondary to his 
work as a mechanic.  X-rays of the feet showed deformity of 
the second metatarsal on the right and of the proximal 
phalanx of the second toe.  The appearance was consistent 
with old findings of fracture; and the veteran was 
asymptomatic.

In March 1969, the veteran underwent VA examination.  The 
veteran complained of erythema, swelling, without significant 
pain or tenderness of the ungual tufts of the distal 
phalanges with no fragmentation, and multiple abrasions of 
the caruncles and cuticles, following multiple micro-
traumatic resulting from his work as a machinist.  In 
addition, the veteran reported that he felt that the swelling 
and occasional erythema of the distal phalanges was 
associated with exposure to cleaning solvents, including 
acetone and degreasers.  The veteran noted no recent 
functional impairment, and it was noted that he had 
experienced no joint or pretibial nor subcutaneous ulnar pain 
nor cyanosis.  The veteran also reported that he had been 
steadily employed as a mechanic and had noted no arthritis of 
the distal interphalangeal joints or painful weight-bearing 
precluding him from working full-time.

Examination of the musculoskeletal system revealed that the 
veteran had full painless range of motion, of all joints, 
including the interphalangeal and distal interphalangeal 
joints of the fingers and toes, or evidence of Grade II 
clubbing with bulbous distal phalangeal (ungual) tufts with 
short (trimmed) nails which did not appear to be brittle or 
abnormal with circumferential erythema of the cuticle with 
diffuse of swelling of the entire four shortened distal 
phalanges of all toes and fingers.  There was evidence of 
partial previous skin loss to the distal tip of the right 
thumb.  Slight painful dorso-plantar decompression of the 
right second metatarsal phalanges joint was noted which was 
not reproduced by lateral metatarsal compression.  There was 
full range of motion into that joint without shortening.  
There was no evidence of external callosities.

In the "remarks" section, it was noted that there was no 
evidence of pretibial or ulnar palpatory tenderness.  The 
diagnosis, in pertinent part was:  Primary osteoarthropathy, 
etiology undetermined/ (no associated diseases manifested), 
rule out juvenile hyper-periostosis.  No specialist 
examinations were recommended.

In October 1969, the Board denied a compensable rating for a 
condition of the fingers and toes, variously classified.  
This conclusion was predicated on a determination that 
regardless of whether the finger and toe condition for which 
the veteran was service-connected was called clubbing or 
osteoarthropathy, its evaluation was based upon the degree of 
functional disability demonstrated.  This determination was 
based, in part, on facts found at a VA examination in March 
1969; which showed no limitation of motion of the parts 
affected.  Specifically, it was determined that the veteran 
was service connected for a condition of the fingers and toes 
manifested by swelling of the fingers and toes and 
circumferential erythema of the cuticle; and that he had full 
painless range of motion of the interphalangeal and distal 
interphalangeal joints of the fingers and toes.  November 
1968 VA outpatient treatment records were also of on file at 
the time of the October 1969 decision.  Accordingly, the 
noncompensable disability evaluation was again confirmed and 
continued.  38 U.S.C. § 355; 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1969).  

In an August 1997 statement, the moving party indicated that 
he believed that there was "reversible error" in the 
earlier Board decisions.  The moving party's contention 
followed the issuance of a July 1997 Board decision, and 
remand, which allowed for additional grants of service 
connection for sarcoidosis and polyarthropathy/ polyarthritis 
for all involved joints.  A summary of the statements made by 
the moving party in March 1998, June 1998, and November 1998, 
reveals that he wants compensation back to 1965, based on 
clear and unmistakable error; and alleges that the Board 
applied an incorrect rating code and an incorrect diagnosis 
in its earlier decisions.  The moving party indicates that 
the Board indicated the same in its July 1997 remand.  

In September 1999, the Board provided to the moving party and 
representative notice of their right to review the claims 
folder prior to filing a further response.  In a statement 
dated in September 1999, the moving party's representative 
requested further review of the claims file; and in November 
1999 made further arguments concerning CUE. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Regulation 38 C.F.R. § 20.1403, relates to what constitutes 
CUE and what does not, and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The law that existed when the 
September 1967 decision was issued included regulations 
provided in the Code of Federal Regulations, revised as of 
January 1, 1967, and authority derived therein from the 
United States Code.  The Code of Federal Regulations, revised 
as of January 1, 1969, and authority derived therein from the 
United States Code was for application in the October 1969 
decision.  

In this case, the moving party has not demonstrated that the 
Board's September 1967 or the Board's October 1969 decision, 
which continued to confirm the denial of an increased rating, 
contains CUE.  On both occasions, the Board determined that 
there was no clinical evidence of functional impairment for 
which a compensable rating could have been assigned.  The 
moving party, through his representative, argues that in its 
September 1967 and October 1969 decisions, the Board failed 
to consider the provisions of 38 C.F.R. §§ 4.10 and 4.71a; 
and that although limitation of motion was not shown in the 
record, the veteran complained of pain and swelling in his 
joints and a compensable evaluation should have been assigned 
for a disease rated like arthritis.  The representative 
contends that the disability regarding clubbing of the toes 
and fingers should have been rated 40 to 100 percent 
disabling since 1965.  

Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the post 
service VA examination of March 1966 and VA hospitalization 
report of August 1966 were before the Board at the time of 
the September 1967 decision.  Specifically, the VA 
examination in March 1966 revealed that the veteran had 
clubbing of the fingers.  He was further observed at VA in 
August 1966.  However, osteoarthritis was not shown on x-ray 
at the VA in March 1966, nor was it shown on x-ray during the 
August 1966 hospitalization.  X-rays of the hands in August 
1966 showed soft tissue swelling, "but no osteoarthropathy" 
according to the report.  No osteo-arthropathy was shown by 
x-ray of the feet at that time as well.  Therefore, when the 
Board formulated its decision in September 1967, there was no 
osteo-arthritis confirmed by x-ray in any evidence presented 
to the Board.  The veteran's complaints of pain and swelling 
were specifically discussed by the Board in September 1967.  
The Board specifically found that the "swelling" noted on 
examination represented an enlargement, essentially static in 
nature, and not an inflammatory process such as to establish 
limitation of motion; and, that no x-ray evidence of bone 
involvement had been found.  Inasmuch as no pain and 
functional impairment were shown on VA hospitalization in 
August 1966, a compensable evaluation was not warranted.

The correct facts, as set forth in the VA outpatient 
treatment records in November 1968 and VA examination in 
March 1969 were before the Board at the time of the October 
1969 decision.  Again, when the veteran was examined in 
November 1968, no osteoarthropathy was found on x-ray.  Only 
swelling was found, and that condition was said to be due to 
a condition secondary to the veteran's work.  At the March 
1969 VA examination, a diagnosis of "primary 
osteoarthropathy" was made, and the etiology was 
undetermined.  Even though this diagnosis was made, there was 
no x-ray confirmation of the osteoarthropathy.  Moreover, at 
the time of the March 1969 VA examination, the veteran had a 
full painless range of motion in the fingers and toes, and, 
therefore, he had no functional impairment.  In that 
decision, the veteran's condition was characterized as either 
clubbing or osteoarthropathy, and, inasmuch as compensable 
degrees of functional impairment was still not shown, an 
increased rating was not warranted at that time.

As such, the failure to find that a compensable evaluation 
was warranted based on the veteran's allegations of pain, on 
both occasions that the Board had to review the veteran's 
claim, is not an "undebatable" error.  At no time did the 
veteran's disability picture show that had limitation of 
motion objectively confirmed by findings, such as his 
swelling, together with arthritic joint pathology, confirmed 
by x-ray evidence.  The September 1967 and October 1969 Board 
decisions were, therefore, consistent with and supported by 
the law then applicable for determining whether the veteran 
had functional loss which warranted a compensable rating.  

Accordingly, the undersigned determines that the denial of an 
increased rating for clubbing of the toes and fingers in a 
September 1967 decision, and denial of compensable rating for 
a condition of the fingers and toes, variously classified in 
an October 1969 decision, were, in both instances, reasonable 
exercises of adjudicatory judgment and did not involve clear 
and unmistakable error.

Furthermore, in addressing the moving party's specific 
contentions, the undersigned also notes that the arguments 
raised by the moving party relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the September 
1967 and October 1969 Board decisions, but not necessarily 
the discrete issue of CUE.  The veteran has alleged that the 
September 1967 and October 1969 decisions were the product of 
error because the member of the Board failed to apply the 
correct rating criteria, or that an incorrect diagnosis was 
made.  This line of argument represents a clear-cut example 
of disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3)); see also 
Luallen, supra. 

Inasmuch as the argument also represents one for "changed 
diagnosis," the Board's Rules of Practice have clearly 
identified examples of situations such as this that do not 
constitute CUE.  The Board notes that new medical diagnoses 
that were the basis for the grant of service connection in a 
July 1997 Board decision, cannot be used to find CUE in the 
diagnoses of record in 1967 and 1969.  See 38 C.F.R. 
§ 20.1403(d)(1).  Likewise, the medical opinions used to form 
the basis of the Board's July 1997 grants of service 
connection, cannot be used to form the basis of CUE in the 
prior Board decisions; as no new evidence will be considered 
in connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  

Inasmuch as the argument represents one for "changed 
interpretation," the regulations show that CUE cannot be 
based on a change in interpretation.  See 38 C.F.R. 
§ 20.1403(e).  In that regard, subsequent to the Board's 1967 
and 1969 decisions, the Court in Hicks v. Brown, 8 Vet.App. 
417, 419-421 (1995) (citing Lichtenfels v. Derwinski, 1 
Vet.App. 484, 488-89 (1991)), pointed out that Diagnostic 
Code 5003, for degenerative arthritis, is to be read in 
conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.49 in 
arriving at a minimum 10 percent disability evaluation when 
degenerative changes are shown on x-ray and painful motion is 
evidenced or claimed.  The Court held in Hicks, that once 
degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes.  Those 
three circumstances, not mentioned here, would not be 
applicable to the Board's decisions in September 1967 and 
October 1969, as the Lichtenfels, and Hicks caselaw came 
about after the Board's decisions in 1967 and 1969.  Besides, 
the moving party never had a diagnosis of osteoarthritic 
changes confirmed by x-ray evidence during the 1960's.

Lastly, it worth noting that the representative in his 
November 1999 statement, referred passages in the Board's 
original May 1967 decision, which granted service connection, 
and incorrectly cited those passages as being from the 
Board's September 1967 decision.  The Board's May 1967 
decision is not being considered on this motion.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
September 1967 decision by the Board, and that the moving 
party has not set forth specific allegations of error, either 
of fact or law, in the October 1969 decision by the Board.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.



ORDER

The motion for revision of the September 1967 and October 
1969 Board decisions on the grounds of CUE is denied.  


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 



